Robert L. Brown, Justice, dissenting. The decision of the majority places an impossible burden on the state to try all charges against a multiply charged defendant within one year, after that defendant requests severance and separate trials. Here, there were eleven charges for aggravated robbery and theft necessitating eleven separate trials. Under the rationale of the majority, the state would be required to try all charges against a certain defendant within a year’s time, no matter how great the number and irrespective of the fact that the defendant had moved for a severance. I cannot go that far.1 The result of such a strict interpretation of our criminal rules would be to seriously bog down a circuit court’s docket due one person’s crime spree. In Pulaski County, at least, there are several criminal divisions. In a more rural judicial district, the logistical problems in trying a multiply charged defendant are even more dramatic. The truth of the matter is that Ark. R. Crim. P. 28 does not contemplate this contingency of multiple charges and a defendant’s motion for severance. Yet, by moving to sever, the defendant in reality is asking for a continuance relating to the severed charges. To be sure, this places the defendant in a position of choosing between the prejudice associated in a single trial of several counts and a loss of his speedy trial rights. However, in such situations the defendant should voice an objection to the trial settings if they span more than a year’s time. In other words, it is incongruous to permit a defendant to request first a severance of charges for trial and then allow that defendant to say nothing and move to dismiss the untried charges a year after incarceration. This case is troubling because of the length of time that Weaver has remained in jail — some 2 '/a years — awaiting the series of trials. When a severance has been granted at the defendant’s request on multiple charges, care must be taken by the circuit court to assure that the resulting delays associated with the subsequent trials are appropriate. Stated differently, the mere request of a severance of charges does not give the state carte blanche to move with anything less than maximum speed to dispose of the remaining charges. But there is nothing before us in this case suggesting that the circuit court was remiss in moving the process along. In sum, I am not prepared to take the absolute approach of the majority when the delay is due to a severance request by Weaver, no objection was made by Weaver to the cases being tried for a period of more than a year until the twelve months had passed, and our criminal rules do not contemplate multiple charges and a severance request. Hays and Glaze, JJ., join.   Though I joined the dissent in Lewis v. State, 307 Ark. 260, 819 S.W.2d 689 (1991), I view the sheer number of charges in the present case as distinguishable.